 Case1:15-cr-00624-WFK
Case  1:15-cr-00624-WFK Document
                         Document70-1
                                  68 Filed
                                      Filed03/29/19
                                            04/01/19 Page
                                                      Page11ofof22
                                                                 22PageID
                                                                    PageID#:#:407
                                                                               432




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                           X
UNITED STATES OF AMERICA,

                                                    MEMORANDUM & ORDER
                                                    15-CR-624(WFK)
JOHN WOLF,

                      Defendant.
                                           X
WILLIAM F. KUNTZ,II, United States District Judge:
On October 17, 2017, John Wolf ("Defendant") pled guilty to Counts One and Two of the
Superseding Information, Count One charges Defendant with Conspiracy to Possess with Intent
to Distribute Methamphetamine, and Count Two charges Defendant with Possession of Child
Pornography. The Court now sentences Defendant and provides a complete statement ofreasons
pursuant to 18 U.S.C. § 3553(c)(2) of those factors set forth by Congress and the President and
contained in 18 U.S.C. § 3553(a). For the reasons discussed below. Defendant is hereby sentenced
to 121 months of incarceration on Count One and to 121 months of incarceration on Count Two.
Count Two shall run concurrently to Count One. Defendant is also hereby sentenced to 10 years
ofsupervised release, mandatory restitution in an amount to be determined by the Court,forfeiture
 as set forth in the Plea Agreement and the Order of Forfeiture, payment of a $5,000.00 special
 assessment pursuant to 18 U.S.C. § 1304,and payment of a $200.00 special assessment.
                                       BACKGROUND

        On December 4, 2015,the United States filed an Indictment charging Defendant with:(1)
 one count of Conspiracy to Possess with Intent to Distribute Methamphetamine,in violation of
 21 U.S.C. §§ 846 and 841(b)(1)(C);(2)one count ofPossession of Methamphetamine with
 Intent to Distribute, in violation of21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C);(3)one count of
 Distribution of Child Pornography,in violation of 18 U.S.C. §§ 2252(a)(2) and 2252(b)(1); and
(4)one count ofPossession of Child Pornography, in violation of 18 U.S.C. §§ 2252(a)(4)(B)
 and 2252(b)(2). Indictment, ECF No. 11. On October 17, 2017,the United States filed a
 Superseding Information, charging Defendant with one count of Conspiracy to Possess with
 Intent to Distribute Methamphetamine,in violation of 18 U.S.C. §§ 846 and 841(b)(l)(B)(viii),
 and one count of Possession of Child Pornography, in violation of 18 U.S.C. §§ 2252(a)(4)(B)
                                                1
 Case1:15-cr-00624-WFK
Case  1:15-cr-00624-WFK Document
                         Document70-1
                                  68 Filed
                                      Filed03/29/19
                                            04/01/19 Page
                                                      Page22ofof22
                                                                 22PageID
                                                                    PageID#:#:408
                                                                               433




and 2252(b)(2). Superseding Information,ECF No. 38. The same day, Defendant pled guilty to
Counts One and Two ofthe Superseding Information. Plea Agreement,ECF No. 41.

        The Court hereby sentences Defendant and sets forth its reasons for Defendant's sentence

using the rubric ofthe 18 U.S.C. § 3553(a)factors pursuant to 18 U.S.C. § 3553(c)(2).

                                          DISCUSSION



I.      Legal Standard

        18 U.S.C. § 3553 outlines the procedures for imposing a sentence in a criminal case. The
"starting point and the initial benchmark"in evaluating a criminal sentence is the Guidelines
sentencing range. Gall v.                 552 U.S. 38,49(2007). If and when a district court
chooses to impose a sentence outside ofthe Sentencing Guidelines range,the court shall state in
open court the reasons for its imposition ofthe particular sentence, and ... the specific reason for
the imposition of a sentence different from that described" in the Guidelines. 18 U.S.C. §
 3553(c)(2). The court must also "state[] with specificity" its reasons for so departing or varying
"in a statement of reasons form." Id.


        "The sentencing court's written statement ofreasons shall be 'a simple,fact-specific
 statement explaining why the guidelines range did not account for a specific factor or factors
 under § 3553(a).'" United States v. Davis,08-CR-332,2010 WL 1221709, at *1 (E.D.N.Y. Mar.
 29,2010)(Weinstein, J.)(quoting United States v. Rattoballi,452 F.3d 127,138(2d Cir. 2006)).
 Section 3553(a) provides a set ofseven factors for the Court to consider in determining what
 sentence to impose on a criminal defendant. The Court addresses each in turn.

II.      Analysis

         A.     The Nature and Circumstances of the Offense and the History and
                Characteristics of the Defendant
 Case1:15-cr-00624-WFK
Case  1:15-cr-00624-WFK Document
                         Document70-1
                                  68 Filed
                                      Filed03/29/19
                                            04/01/19 Page
                                                      Page33ofof22
                                                                 22PageID
                                                                    PageID#:#:409
                                                                               434




       The first § 3553(a)factor requires the Court to evaluate "the nature and circumstances of
the offense and the history and characteristics ofthe defendant." 18 U.S.C. § 3553(a)(1).

       Defendant was bom on August 19,1956 in Port Huron, Michigan. Presentence

Investigation Report("PSR")H 65,EOF No. 55. Defendant is the youngest offour children, all
boys, bom to the marital union of Carl Denton Wolfand Betty E. Nasmith(nee) Carlson. Id.
Defendant's father, a retired landscape architect, died in 2002 from diabetes, and his mother, a
retired librarian, died in 2015 from leukemia. Id. Defendant has three older brothers. Id. ^66.

His oldest brother, Carl Denton Wolf,resides in Michigan and is a former tax partner at Deloitte
and louche. Id.\ see also Def. Sentencing Mem.("Def. Mem.")at Ex. 16,ECF No. 58. Robert
Carlson Wolf resides in Tennessee with his wife and is a retired police officer for Laveme,

Tennessee. PSR ^ 66; Def. Objs. to Presentence Investigation Report("Def. Obj. Letter"), ECF
No.66-1; Addendum to the PSR("PSR Addendum")at 2,ECF No.64. William Moore Wolf
 resides in Arizona and is a vascular surgeon. PSR H 66. Defendant's brothers are aware of his
 arrest and conviction, and they remain supportive. Id. Notably,each of Defendant's brothers
 wrote a letter in support of Defendant in advance ofhis sentencing. See Def. Mem.,Exs. 15-17.

        Defendant's parents separated when Defendant was approximately 16-years-old and
 ultimately divorced. PSR H 67. Before that time. Defendant advised he was raised in an intact,
 upper-middle-income home. Id. His mother remarried two years later to Mr. Augustus Nasmith,
 an attomey. Id. Defendant reported he and his brothers were tom by their parents' separation, as
 they all loved the father, even though Defendant noted his father was not"warm." Id. tt 67-68.
 Defendant advised he felt mentally abused by his father, calling him "very authoritarian," but he
 was always close with his mother. Id.    68-69.
Case
 Case1:15-cr-00624-WFK
      1:15-cr-00624-WFK Document
                         Document70-1
                                  68 Filed
                                      Filed03/29/19
                                            04/01/19 Page
                                                      Page44ofof22
                                                                 22PageID
                                                                    PageID#:#:410
                                                                               435




       Defendant was in a pilot gifted program in high school. Id. II72. Although he reported

being overweight as a child, Defendant lost 40 pounds at age 14 and was elected class president.
Id. 173. At age 18, Defendant moved to Houston and enrolled in a one-year nursing program.
Id.   77,115; Def. Obj. Letter at 3. He then moved to New York in 1977 and attended Queens
College in Queens,New York, graduating with a bachelor's degree in anthropology with honors.
PSR H 114. In 1984, Defendant received his degree in dentistry from New York University,
College of Dentistry and opened an adult dental practice in New York, New York. /c/. Tj1| 113,
119. Defendant's license to practice dentistry expired in 2016, and he has not renewed it while
incarcerated for the instant offense. Id. H 117.




        Defendant has had four long-term relationships. Id. ^ 74. From 1979 to 1993, Defendant

 was romantically involved with Paul J. Barile,
                                             Id. From 1993 to 1996, Defendant was involved with
 Jose De La Cruz, who died                             in 1998. Id. In 1998, Defendant became
 romantically involved with Robert Valenciano. Id. Defendant recalled the relationship ended in
 2001 when Mr. Valenciano tumed to abuse illicit substances after losing his job. Id.
 Case1:15-cr-00624-WFK
Case  1:15-cr-00624-WFK Document
                         Document70-1
                                  68 Filed
                                      Filed03/29/19
                                            04/01/19 Page
                                                      Page55ofof22
                                                                 22PageID
                                                                    PageID#:#:411
                                                                               436




       Defendant has been romantically involved with Scott Alexis Tacoronte since 2001. Id. ^

75. They were first married in 2004 in San Francisco, California, and were again married on
September 19,2014,in New York,New York. Id. Mr. Tacoronte is employed as a Spanish
interpreter, although he is not working full-time and is currently collecting food stamps because
ofDefendant's instant arrest. Id.   75-76. In a telephonic interview, Mr. Tacoronte described

Defendant as a "gentle, wonderful, and upbeat soul," although he advised their relationship had
been tested given Defendant's drug addiction. Id. \16. Mr. Tacoronte speculated Defendant
became involved in drug distribution because of Defendant's own drug addiction but expressed
surprise by Defendant's possession of child pornography. Id. Mr. Tacoronte believes
Defendant's sexual abuse by his brother contributed to Defendant's crime and noted Defendant
never acted inappropriately towards a child in his presence. Id. Mr. Tacoronte believes
 Defendant's arrest saved Defendant's life because he was"on a path to death." Id.

        Defendant has several medical conditions impacting his health.
Case
 Case1:15-cr-00624-WFK
      1:15-cr-00624-WFK Document
                         Document70-1
                                  68 Filed
                                      Filed03/29/19
                                            04/01/19 Page
                                                      Page66ofof22
                                                                 22PageID
                                                                    PageID#:#:412
                                                                               437




        At various points in his life. Defendant has received mental health and substance abuse
counseling. Defendant advised he received twelve weeks of bereavement counseling following
the death of his partner, Paul, in 1993. Id. 195. Defendant advised he has abused alcohol at
various periods in his life, primarily in his teenage years and twenties, but his consumption was
limited to once a week in the past fifteen years. Id. 107. Defendant also reported smoking
marijuana for the first time at age 14 and did so daily throughout high school but has not smoked
since 2012. Id. ^ 109. Defendant first used methamphetamine in 2000 but did not begin using it
 weekly until 2001. Id. H 110. Defendant advised he used methamphetamine four days per week
 until Mr. Tacoronte staged an intervention in 2010, and Defendant agreed to surrender his license
to practice dentistry and to attend treatment. Id. Defendant participated in a 30-day inpatient
 drug treatment program at Tully Hill Treatment Center in Tully Hill, New York. Id. ^ 96.
 Thereafter, Defendant commenced outpatient treatment with Mr. Michael Nina, a psychologist
 reportedly specializing in methamphetamine addiction, in New York,New York. Id. Defendant
 advised he began using methamphetamine again in 2011 until his instant arrest. Id. ^110.

        Defense counsel requested no questions be posed to Defendant regarding his sexual
 history or preferences during his presentence interview. Id. K 82.
Case
 Case1:15-cr-00624-WFK
      1:15-cr-00624-WFK Document
                         Document70-1
                                  68 Filed
                                      Filed03/29/19
                                            04/01/19 Page
                                                      Page77ofof22
                                                                 22PageID
                                                                    PageID#:#:413
                                                                               438




       Defendant has been incarcerated since November 20, 2015 for the instant offense. PSR H

 79. Defendant was incarcerated at Kingsbrook Jewish Medical Center in Brooklyn, New York,
                                              7
Case
 Case1:15-cr-00624-WFK
      1:15-cr-00624-WFK Document
                         Document70-1
                                  68 Filed
                                      Filed03/29/19
                                            04/01/19 Page
                                                      Page88ofof22
                                                                 22PageID
                                                                    PageID#:#:414
                                                                               439




from November 28,2017 to mid-October 2018 in order to receive medical treatment as discussed

above, and was detained at MDC at all other times. Id. Defendant completed several

educational courses at MDC and has no disciplinary history. Id. Prior to his arrest. Defendant

and Mr. Tacoronte resided at 15 Charles Street, Apartment 7C in New York,New York. Id. ^

78. Defendant advised he purchased the residence for $153,000.00 in 1993 and it was sold for
$1,400,000.00 in 2016. Id. According to Defendant, money from the sale was used to pay for
the outstanding mortgage,to pay off a home equity line of credit, to pay for his defense attorney
and the psychological evaluation for the instant offense, and to pay the Internal Revenue Service
for outstanding debt. Id. KH 79,124.

        Defendant was arrested at age 20 for petit larceny when he and another individual were
stopped by a security guard stealing from a restaurant. Id. ^5S. Defendant has no other arrests
on his record. Id. HH 57-63. Additionally, the Accurint database revealed numerous tax liens and
judgments against Defendant. Id. ^119. Defendant also reported he failed to file personal
income tax returns for 2009 through 2013 tax years. Id. 122.

        Regarding the instant offense, in March 2015,a confidential informant was arrested at
 John F. Kennedy International Airport in Queens, New York, while transporting 1,844 grams of
 methamphetamine from California. Id?^ 5. Following his arrest, the informant met with
 representatives from the United States Attorney's Office for the Eastern District ofNew York
 and agents from the Federal Bureau ofInvestigation("FBI")and the Drug Enforcement
 Administration. Id. During those meetings,the informant advised Defendant, a formal criminal
 associate ofthe informant, was involved in significant illegal conduct, including:(1)narcotics
 trafficking, involving the use and distribution of methamphetamine; and(2)possession and
 production of child pornography. Id. 16. Defendant asserts he was not motivated to possess and
 Case1:15-cr-00624-WFK
Case  1:15-cr-00624-WFK Document
                         Document70-1
                                  68 Filed
                                      Filed03/29/19
                                            04/01/19 Page
                                                      Page99ofof22
                                                                 22PageID
                                                                    PageID#:#:415
                                                                               440




distribute narcotics for financial gain but rather by his own addiction to methamphetamine. PSR

Addendum at 1.

       From October 2015 to November 2015, at the direction and under the supervision oflaw

enforcement,the informant consensually recorded a number of conversations between the

informant and the defendant that took place at Defendant's dental office. Id. ^ 10. During these

meetings,the informant recorded Defendant discussing, among other things:(1)Defendant's
current and historical use and distribution of methamphetamine;(2)his participation in bestiality;

(3)his interest in child pornography; and(4)his risk to the general public. Id. Defendant asserts
statements regarding "his participation in bestiality was not truthful and was the product of his
intoxication and the impairment of his brain caused by his addiction." PSR Addendum at 2.
During the conversations. Defendant admitted to the informant he continued to use and distribute
 narcotics, including methamphetamine. PSR ^11* Defendant was also recorded discussing a
 sexual encounter with an adult male in which Defendant claimed to have administered ketamine

 to sexually assault him. M H 13. Defendant also stated he punctured condoms when having sex
 with other individuals. Id. Defendant again asserts these statements were not true and "were the
 product of his intoxication and the impairment of his brain caused by his addiction," and "he
 never perpetrated a sexual assault against anyone." PSR Addendum at 2.
        On November 11,2015,the informant introduced an undercover FBI agent to Defendant

 at Defendant's office as the informant's "roommate." Id.      14-15. The undercover agent

 contacted Defendant via text message on November 15,2015, indicating he received

 Defendant's number from the informant and that the agent wanted to stop by—^to which

 Defendant agreed. Id. H 16. On November 16,2015,the agent, who was wearing a recording
 device, met with Defendant in Defendant's office. Id. ^ 17. Defendant informed the agent he
Case
 Case1:15-cr-00624-WFK
      1:15-cr-00624-WFK Document
                         Document70-1 Filed03/29/19
                                  68 Filed  04/01/19 Page
                                                      Page10
                                                           10ofof22
                                                                  22PageID
                                                                     PageID#:#:416
                                                                                441




 had previously used the basement ofthe office for sex parties, had preferred more perverted child
 pornography sites, and had possessed child pornography on a flash drive. Id.     17-18. Without
 asking for anything in return from the agent. Defendant offered the undercover agent the flash
 drive and offered to show the agent some ofthe child pornography from the flash drive. Id. ^ IS.
 Defendant then proceeded to project child pornography on a large screen television from the
 flash drive for the agent to view. Id. ^19. In general, the child pornography depicted young
 girls, ranging in approximate age offive to thirteen years old, engaging in sexual acts with other
 children and adults. Id. Videos contained, for example, a minor girl being digitally penetrated

 while her hands and legs were tied to a stick and broom,toddlers being sexually abused by adult
 men,and prepubescent girls performing oral sex on each other. Id. Defendant played child
 pornography for approximately thirty-five minutes. Id.
         Defendant transferred approximately twenty-three video files containing child

 pornography to an extra flash drive he had, and gave the flash drive to the undercover agent. Id.
 ^ 20. The investigating agent reviewed this flash drive and discovered twenty-two files were
 viewable and contained child pornography. M H 21. The files generally depicted young
 prepubescent children engaged in sexually explicit conduct. See id. (discussing explicit
 examples ofthree clips contained on the flash drive).

         On November 20,2015, Defendant was arrested for the instant offense at his former

 dental office on 212 West 15^^ Street, Ground Floor, New York, New York. Id ^ 22. Defendant

 made no post-arrest statements. Id. A forensic analysis ofitems seized from Defendant on
 November 20,2015 revealed 660 images and 244 videos of child pornography, which previously
 traveled via the internet, in interstate and foreign commerce,and which depicted children

  engaged in sexually explicit activities. Id. If 23. There is no evidence Defendant produced child


                                                  10
Case
 Case1:15-cr-00624-WFK
      1:15-cr-00624-WFK Document
                         Document70-1 Filed03/29/19
                                  68 Filed  04/01/19 Page
                                                      Page11
                                                           11ofof22
                                                                  22PageID
                                                                     PageID#:#:417
                                                                                442




 pornography, and there is no evidence that depicted any of the reported violent acts Defendant
 alleged to have committed to the undercover agent. Id. Defendant asserts he has no knowledge
 of storing child pornography on any computer; all the child pornography was located on an
 external USB drive. PSR Addendum at 2.

        B.      The Need for the Sentence Imposed

        The second § 3553(a)factor instructs the Court to consider "the need for the sentence

 imposed(A)to reflect the seriousness ofthe offense, to promote respect for the law, and to
 provide just punishment for the offense;(B)to afford adequate deterrence to criminal conduct;
 (C)to protect the public from further crimes ofthe defendant; and(D)to provide the defendant
 with needed educational or vocational training, medical care, or other correctional treatment in

 the most effective manner." 18 U.S.C. § 3553(a)(2).

         Defendant pled guilty to two very serious offenses. Defendant's conspiracy to possess

 with intent to distribute methamphetamine endangers the community by promoting the use and
 distribution of an illicit and dangerous substance. Defendant's possession ofchild pornography
 "harms and debases the most defenseless of our citizens." United States v. Williams, 553 U.S.

 285,307(2008). Defendant possessed child pornography that depicted toddlers and children
 being subjected to sexual abuse. Further, Defendant's willingness to share it with another
 individual reflects a disregard for the seriousness ofthe harm caused by the videos and images in
 his possession. The Court also finds a substantial need for deterrence, as a violation ofchild
 pornography laws harms society and, more importantly, contributes to the re-victimization ofthe
  most vulnerable members of society: children who have been videotaped while being sexually

  abused by individuals who know a market exists for such images. See, e.g.. United States v.
 Reingold, 731 F.3d 204,216(2d Cir. 2013)("Not only are children seriously harmed—


                                                 11
Case
 Case1:15-cr-00624-WFK
      1:15-cr-00624-WFK Document
                         Document70-1 Filed03/29/19
                                  68 Filed  04/01/19 Page
                                                      Page12
                                                           12ofof22
                                                                  22PageID
                                                                     PageID#:#:418
                                                                                443




 physically, emotionally, and mentally—in the process of producing such pornography, but that

 harm is then exacerbated by the circulation, often for years after the fact, of a graphic record of

 the child's exploitation and abuse."); cf. United States v. Gouse,468 F. App'x 75, 78(2d Cir.

 2012)(summary order)(affirming sentence of 120 months ofimprisonment for receipt,

 distribution, and possession ofchild pornography where district court had observed that the

 defendant's "crimes are not 'victimless' because they 'creat[e] a market' for child pornography

 and thus harm children,'scarr[ing][them]for life'").

        The Court's sentence recognizes the seriousness of Defendant's offenses and punishes

 Defendant accordingly. It seeks to deter Defendant from further criminal activity and from

 turning to drugs and illicit substances to seek relief. Finally, it also considers Defendant's
 medical condition, personal history, and the support of his family and fnends.

         C.     The Kinds of Sentences Available

         The third § 3553(a)factor requires the Court to detail "the kinds ofsentences available"
 for Defendant. 18 U.S.C. § 3553(a)(3).


         Defendant pled guilty to one count ofconspiracy to possess with intent to distribute
 methamphetamine,for which he faces a statutory minimum term ofimprisonment offive years
 and a maximum term ofimprisonment offorty years. 21 U.S.C. § 841(b)(1)(B). Under Count

 One, Defendant also faces: a minimum term ofsupervised release offour years, id. §

 841(b)(1)(B); a maximum fine in the amount of$5,000,000.00, id § 3571(b); and a mandatory
 $100.00 special assessment, 18 U.S.C. § 3013.

         Defendant also pled guilty to one count of possession of child pornography in violation of
 18 U.S.C. § 2252(a)(4)(B), for which he faces a maximum term ofimprisonment oftwenty
 years. 18 U.S.C. § 2252(b)(2). Defendant also faces: a minimum term of supervised release of

                                                   12
Case
 Case1:15-cr-00624-WFK
      1:15-cr-00624-WFK Document
                         Document70-1 Filed03/29/19
                                  68 Filed  04/01/19 Page
                                                      Page13
                                                           13ofof22
                                                                  22PageID
                                                                     PageID#:#:419
                                                                                444




 five years and a maximum term of life, id, § 3583{k)^; a maximum fine in the amount of
 $250,000.00, id. § 3571(b)(3); a mandatory $100.00 special assessment, 18 U.S.C.§ 3013, and a

 $5,000.00 special assessment pursuant to the Justice for Victims of Trafficking Act of2015, id. §
 3014. Defendant also faces mandatory restitution, 18 U.S.C. § 3663A, and criminal forfeiture.

 Plea Agreement Iffl 6-11; Order of Forfeiture, EOF No. 47. Defendant must also comply with sex
 offender registration pursuant to the Sex Offender Registration and Notification Act, 34 U.S.C. §
 20901 etseq.


         D.       The Kinds of Sentence and the Sentencing Range Established for
                  Defendant's Offense


         The fourth § 3553(a)factor requires the Court to discuss "the kinds of sentence and the
 sentencing range established for...the applicable category of offense committed by the
 applicable category of defendant as set forth in the guidelines." 18 U.S.C.§ 3553(a)(4)(A).
          The applicable Guideline for violations of21 U.S.C. § 841(a)(1) is Guideline §
 2D1.1(a)(5), which applies to unlawful manufacturing, importing, exporting, or trafficking
 (including possession with intent to commit these offenses), and attempt or conspiracy to commit
 these offenses. See United States Sentencing Commission, Guidelines Manual("USSG")§

 2D 1.1. Guideline § 2D 1.1(a)(5) references the drug quantity table at Guideline § 2Dl.l(c).
 Guideline § 2D1.1(c)(8) provides a base offense level of24 because Defendant conspired to
 possess more than 50 grams, but less than 200 grams, of methamphetamine. There are no
 specific offense characteristics relevant to Defendant for Count One. Probation determined
 Defendant has not satisfied all five mitigating factors of Guideline § 5C1.2 because he has not

 provided all information concerning his involvement in this offense to the Government, pursuant



 'Multiple terms ofsupervised release shall run concurrently. 18 U.S.C. § 3624(e).
                                                        13
Case
 Case1:15-cr-00624-WFK
      1:15-cr-00624-WFK Document
                         Document70-1
                                  68 Filed
                                      Filed03/29/19
                                            04/01/19 Page
                                                      Page14
                                                           14ofof22
                                                                  22PageID
                                                                     PageID#:#:420
                                                                                445




to § 5C1.2(a)(5). PSR H 34. Moreover, no reduction under Guideline 2Dl.l(b)(18) is warranted
 because Defendant stipulated in his plea agreement he is not eligible for a safety valve, as he has
 stipulated to a role enhancement. Id. Probation also determined neither an enhancement for use
 of violence pursuant to Guideline § 2D1.1(b)(2) nor a two-level aggravating role enhancement
 pursuant to Guideline § 3B1.1(c) apply. Id. ^ 22. Probation proposed no further adjustments,
 making Defendant's total offense level 24 for Count One.

        The applicable Guideline for 18 U.S.C. § 2252(a)(4)(B) provides a base offense level of
 18. USSG § 2G2.2(a)(l). Since Defendant knowingly engaged in distribution(by producing a
 flash drive containing 22 videos ofchild pornography for the undercover agent), two levels are
 added. Id. § 2G2.2(b)(3)(F). Since the material involved a prepubescent minor or a minor under
 the age of 12,two levels are added. Id. § 2G2.2(b)(2). Because Defendant possessed images
 depicting sadistic and/or masochistic conduct or other depictions of violence, and because a
 number ofimages depicted sexual abuse of prepubescent children,four more levels are added.
 Id. § 2G2.2(b)(4). Two more levels are added because Defendant used a computer to receive and
 store the images. Id. § 2G2.2(b)(6). Since the offense involved the possession of at least 660
 still images and 244 video clips of child pornography, the offense level is increased by five more
 levels. Id. § 2G2.2(b)(7)(D). With these adjustments. Defendant's adjusted offense level is 33.
         Defendant's crimes cannot be grouped together under the Sentencing Guidelines because
 each Count represents a different societal harm and different acts. To determine Defendant's
 multiple count adjustment, units are assigned pursuant to Guidelines §§ 3D1.4(a),(b), and (c).
  1.0 Unit was assigned to Count 2 because it was the highest offense level, making the greater of
 the adjusted offense levels 33. Here, because the lower offense level is 9 or more levels less




                                                  14
Case
 Case1:15-cr-00624-WFK
      1:15-cr-00624-WFK Document
                         Document70-1 Filed03/29/19
                                  68 Filed  04/01/19 Page
                                                      Page15
                                                           15ofof22
                                                                  22PageID
                                                                     PageID#:#:421
                                                                                446




 serious, there is no increase in offense level, and the combined adjusted offense level is 33.

 USSG§3D1.4.

        Because Defendant has clearly demonstrated acceptance of responsibility for the offense,

 the offense level is decreased by two levels. Id. § 3El.l(a). Because the Government was

 notified in a timely manner of Defendant's intention to enter a guilty plea, the offense level is

 decreased by one more level. Id. § 3El.l(b). Accordingly, Defendant's total offense level is 30.
         Given a total offense level of 30 and a criminal history category ofI, the Guidelines

 suggest a term ofimprisonment of97-121 months. USSG Ch. 5, Part A. The Guidelines further
 recommend a term ofsupervised release offive years to life, USSG § 5D 1.2(b)(2); a fine in the
 amount of between $30,000.00 and $5,000,000.00, id. §§ 5E1.2(c)(3)-(4); and the payment of

 the costs of prosecution, id. § 5E1.5. The Guidelines also suggest Defendant is ineligible for
 probation. Id. §§ 5Bl.l(b)(2)-(3). Probation notes there is no evidence Defendant has the
 ability to pay a fme. PSR H 131. All parties agree the Guidelines produce a total offense level of
 30, which elicits a range ofimprisonment of97-121 months.

         Defense counsel does not dispute the Guidelines range calculation but requests the Court

 depart or vary from the Guidelines range and sentence Defendant to the five-year mandatory
 minimum. Def. Mem. at 1. Defendant first argues application of Guideline § 2G2.2 results in a

 "manifestly unjust" Guidelines range for Defendant, in light of United States v. Dorvee,616 F.3d
 174(2d Cir. 2010). Def. Mem. at 17-21. Defendant contends the Dorvee Court "critiqued the
 enhancements that are a part ofthe Guideline as having been cobbled together, not through the
 customary ... empirical analysis, but through a political process that did not take due care for the
 distinctions between 'serious commercial distributors of child pornography' and the 'run of the

 mill users.'" Id. at 17(quoting Dorvee,616 F.3d at 186). Defendant also refers to a 2012 report


                                                   15
Case
 Case1:15-cr-00624-WFK
      1:15-cr-00624-WFK Document
                         Document70-1 Filed03/29/19
                                  68 Filed  04/01/19 Page
                                                      Page16
                                                           16ofof22
                                                                  22PageID
                                                                     PageID#:#:422
                                                                                447




 from the United States Sentencing Commission recommending changes to Guideline § 202,2,

 arguing had the report been adopted, his Sentencing Guideline range would likely be lower. Id.
 at 21. Indeed, Defendant argues, his case could be distinguished from individuals who have file
 sharing networks, which he avers he did not. Id. at 21-22. According to Defendant, such a
 change could have permitted Probation and the Government to "treat him as the individual he
 is—a child sex abuse victim and crystal methamphetamine addict in need of, and ready for,
 meaningful treatment—^a man who as a result of his trauma and his addiction fell upon and used
 child pornography." Id. at 23. But"legislators have not yet adopted the recommendations ofthe
 Commission, and so the out-dated iteration of§ 2G2.2 must be applied." Id. at 22.

        In response,the Government argues Dorvee is distinguishable from the instant case
  because Dorvee argued the Guidelines in the PSR were incorrectly calculated, whereas
  Defendant does not challenge the calculations here. Gov't Mem.at 5. Further, the Guidelines
  calculation in this case is well below the statutory maximum and the 240-month Guidelines

  sentence at issue in Dorvee. Id. Following Dorvee^ the Second Circuit has continued to uphold
  Guideline-range sentences for child pornography crimes, particularly when the sentence was not

  near the statutory maximum. Compare United States v. GilU 739 F. App'x 75,76-77(2d Cir.
  2018)(summary order)(affirming 121-month sentence for receipt ofchild pornography as
  substantively reasonable because unlike in Dorvee,"neither the advisory [Guidelines] range...
  nor Gill's sentence was 'near or exceeding the statutory maximum.'"(quoting Dorvee,616 F.3d

  at 186)), and United States v. Chow,441 F. App'x 44,45-46(2d Cir. 2011)(summary order)
  (affirming 84-month sentence for attempted receipt and possession of child pornography as
  procedurally and substantively reasonable, despite Dorvee argument), with United States v.
  Jenkins,854 F.3d 181, 185-89(2d Cir. 2017)(vacating 225-month sentence for possession and


                                                16
Case
 Case1:15-cr-00624-WFK
      1:15-cr-00624-WFK Document
                         Document70-1 Filed03/29/19
                                  68 Filed  04/01/19 Page
                                                      Page17
                                                           17ofof22
                                                                  22PageID
                                                                     PageID#:#:423
                                                                                448




 transportation of child pornography, 15 months below the statutory maximum,as shockingly

 high, even though the Guidelines calculation resulted in a range above statutory maximum).

        The Court finds particularly informative the decision in United States v. Ryan,406 F.

 App'x 565(2d Cir. 2011)(summary order). There,the Second Circuit affirmed a 90-month
 sentence for transporting child pornography and deemed it substantively reasonable. Id. at 567.

 Specifically:

        The case before us is distinguishable [from Dorvee] in many ways. We are faced with a
        sentence which is nowhere near the statutory maximum,and is actually nearer the five-
        year statutory minimum. While that consideration alone does not end the analysis, the
        district court also undertook a detailed explanation of Ryan's offense in considering the
        type of pictures viewed,the extent ofthe crime committed, and the impact on the
        children who were victimized in the making of some ofthe pictures; it also considered
        [the defendant's] age and medical conditions, and his contributions to his family, his
        fiiends, and society at large. Moreover,the court nowhere exhibited a mistaken
        assumption that [the defendant] was at risk of actually engaging in the sexual assault of a
        child as the court in Dorvee had discussed   Finally, the court below was not working
        under a mistaken Guidelines range. Accordingly, Dorvee does not provide [the
        defendant's] argument that his sentence is substantively unreasonable much support.
 Id. at 568;     also United States v. Sawyer,672 F. App'x 63(2d Cir. 2016)(summary order)
 (finding 30-year term ofimprisonment substantively unreasonable because of"the district
 court's overreliance on Sawyer's danger to the community, and its failure to afford sufficient
 weight to Sawyer's history and personal characteristics"). Here, as in Ryan,the undisputed
 advisory Guidelines range is between 97 months and 121 months—^far closer to the statutory
 minimum than the statutory maximum ofone of Defendant's offenses. Moreover, before
 sentencing Defendant, the Court has considered in detail Defendant's submissions to the Court,
 as well as Defendant's offenses, his medical condition, his contribution to the community, and

 his support network.

         Probation recommends a sentence of97 months incarceration, to run concurrently on

 each count, followed by five years of supervised release with special conditions. Probation

                                                 17
 Case1:15-cr-00624-WFK
Case  1:15-cr-00624-WFK Document
                         Document70-1
                                  68 Filed
                                      Filed03/29/19
                                            04/01/19 Page
                                                      Page18
                                                           18ofof22
                                                                  22PageID
                                                                     PageID#:#:424
                                                                                449




 Sentencing Recommendation at 1, ECF No. 55-1. Further, Probation argues "stringent special
 conditions" are necessary to ensure the continued rehabilitation of Defendant, his reintegration

 into society, and also to address concerns for societal safety upon his release. Id, at 4.
        The Government requests a sentence within the Guidelines range of97 to 121 months.
 Gov't Mem. at 4-5. The Government notes Defendant distributed dangerous drugs and

 "admitted on a consensual recording that he has used drugs to commit sexual assault." Id. at 4.

 Defendant also possessed videos ofchild pornography, and "a willingness to disseminate child
 pornography is of grave consequence." Id. The Government argues the record reflects
 Defendant "considered himselfabove the law" and, in his letter to the Court,"devoted only two

 sentences to the victims ofchild pornography and instead focused almost exclusively on tallying
 the ways in which he has been victimized and making various excuses for his choices." Id. The
 Government acknowledges this is Defendant's first offense, and Defendant has faced serious
 challenges in his life. Id. at 4-5. Nevertheless, according to the Government, Defendant has also
 been afforded privileges and opportunities, yet still chose to commit several crimes. Id. at 4.

         E.      Pertinent Policy Statenient(s) of the Sentencing Commission

         The fifth § 3553(a)factor requires the Court to evaluate "any pertinent policy statement.
 ..issued by the Sentencing Commission." 18 U.S.C. § 3553(a)(5). Defendant seeks a below-
 Guidelines sentence, and although Defendant does not argue for a downward departure or

 variance under any specific policy statement issued by the Sentencing Commission,the Court
 addresses his arguments for a variance here.

         Defendant urges the Court to exercise its discretion to vary below the Guidelines in light
 of Defendant's severe methamphetamine addiction, his medical condition and cancer diagnosis,
 and his proffer to the Government. Def. Mem. at 26-28, 32-34. Defendant also argues his "good

                                                   18
Case
 Case1:15-cr-00624-WFK
      1:15-cr-00624-WFK Document
                         Document70-1 Filed03/29/19
                                  68 Filed  04/01/19 Page
                                                      Page19
                                                           19ofof22
                                                                  22PageID
                                                                     PageID#:#:425
                                                                                450




 character warrants a variance from the Guidelines" as evidenced by the letters ofsupport from

 his friends and family and the several courses he has taken while at MDC. Id. at 35.




         Defendant next argues a variance is appropriate here because there is no evidence he ever
 sexually abused a child. Id. Defendant points to the fact he did not agree to a proposed scheme
 to drug and sexually abuse a child when posed by the undercover agent to support his claim he
 has not and would not abuse a child. Id. at 31             Defendant's discussion about being turned on by

 child pomography was in response to the undercover agent's statements, which. Defendant
 contends, support his argument he was interested in child pomography only to the extent his
 potential adult sexual partners were interested in it. Id.

         Next, Defendant argues his cancer diagnosis while an inmate at MDC justifies a variance
 from the Guidelines.



 2 Defendant asks this Court to give a "high degree of reliability" to these particular statements because they were
 made at time "when he did not know he was being recorded," yet Defendant's other statements made in similar
 situations regarding bestiality and sexual assault should not. Compare Def. Mem. at 31, with Def. Obj. Letter at 2.
                                                           19
 Case1:15-cr-00624-WFK
Case  1:15-cr-00624-WFK Document
                         Document70-1
                                  68 Filed
                                      Filed03/29/19
                                            04/01/19 Page
                                                      Page20
                                                           20ofof22
                                                                  22PageID
                                                                     PageID#:#:426
                                                                                451




        Finally, Defendant argues his good character, but for his addiction, warrants a variance.
 Def. Mem. at 35. Defendant points to the extensive letters from friends and family in support to

 reflect he was "devoted" to helping his community. Id. at 39. While sober. Defendant notes he

 has completed several courses while at MDC and also taught certain courses. Id. at 40. In his
 letter to the Court, Defendant writes "[t]he most profound pain affected my spouse and my

 family" and accepts responsibility for his offenses. Id. Ex. 1 at 5.

        In response,the Government acknowledges Defendant's medical condition and personal
 history but argues his background does not warrant a five-year sentence. Gov't Mem.at 4.
 Specifically, the Government points to the "ongoing suffering that is likely to be endured by the
 victims ofthe defendant's misconduct for years to come," and a below-Guidelines sentence in
 this case "would send the message that collectors of violent child pornography can expect lenient
 treatment at the expense of children." Id. at 4-5. The Government also notes child pornography
 defendants commonly, and indeed nearly always, request lenient sentences given a lack of
 criminal history, psychological makeup,and extraordinary circumstances. Id.
         Probation "takes no position with regard to these proposed variances." PSR Addendum

 at 2. Probation notes Guideline § 2G2.2 should be applied with great care following Dorvee, but
 that a Guidelines-range sentence is appropriate here. PSR H 157; Probation Sentencing

 Recommendation at 1. Probation also identifies two factors that may warrant an upward




                                                  20
 Case1:15-cr-00624-WFK
Case  1:15-cr-00624-WFK Document
                         Document70-1
                                  68 Filed
                                      Filed03/29/19
                                            04/01/19 Page
                                                      Page21
                                                           21ofof22
                                                                  22PageID
                                                                     PageID#:#:427
                                                                                452




 departure, although it advocates neither. See PSR    155-57(noting Application Note 6(b)of
 Guideline § 2G2.2 and Guideline § 5K2.0 may warrant upward departures).

        F.     The Need to Avoid Unwarranted Sentence Disparities

        The sixth § 3553(a)factor requires the Court to consider "the need to avoid unwarranted

 sentence disparities among defendants with similar records who have been found guilty of

 similar conduct." 18 U.S.C. § 3553(a)(6). In considering the other six § 3553(a)factors, the

 Court's sentence sufficiently avoids unwarranted sentence disparities.

        G.     The Need to Provide Restitution

         Finally, the seventh § 3553(a)factor requires the Court to touch upon "the need to
 provide restitution to any victims ofthe offense." 18 U.S.C. § 3553(a)(7). As set forth in the
 Plea Agreement, restitution is mandatory pursuant to 18 U.S.C. § 2259 in the full amount ofthe
 victims' losses attributable to Defendant's activities. Plea Agreement      12-15; 18 U.S.C. §

 3663A. The Government is still compiling restitution requests and asks this Court to set May 31,

 2019 as the date for final determination of restitution. Gov't Mem. at 5.


                                         CONCLUSION



        Defendant is hereby sentenced to 121 months ofincarceration on Count One and to 121

 months of incarceration on Count Two. Count Two shall run concurrently to Count One.

 Defendant is also sentenced to 10 years ofsupervised release with special conditions, forfeiture

 as set forth in the Plea Agreement and the Order of Forfeiture, ECF No.47, payment ofa

 $5,000.00 special assessment under 18 U.S.C. § 1304,and payment of a $200.00 special
 assessment. The Court also sets May 31,2019, as the date for final determination of restitution




                                                 21
Case
 Case1:15-cr-00624-WFK
      1:15-cr-00624-WFK Document
                         Document70-1
                                  68 Filed
                                      Filed03/29/19
                                            04/01/19 Page
                                                      Page22
                                                           22ofof22
                                                                  22PageID
                                                                     PageID#:#:428
                                                                                453




 in this case. This sentence is consistent with, and is sufficient but no greater than necessary to

 accomplish, the purposes of§ 3553(a)(2).

        The Court expressly adopts the factual findings ofthe Presentence Investigation Report

 and the Addendum attached thereto, barring any errors contained therein, and imposes the

 special conditions of release proposed by the Probation Department.

                                                        SO ORDERED.




                                                          s/WFK

                                                        HON. WILLIAM ¥< KUNTZ,II
                                                        UNITED STATES DISTRICT JUDGE


 Dated: March 26, 2019
         Brooklyn, New York




                                                   22
